

	

		II

		109th CONGRESS

		1st Session

		S. 390

		IN THE SENATE OF THE UNITED STATES

		

			February 15, 2005

			Mr. Dodd (for himself

			 and Mr. Bunning) introduced the following

			 bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend title XVIII of the Social Security Act to

		  provide for coverage of ultrasound screening for abdominal aortic aneurysms

		  under part B of the medicare program.

	

	

		1.Short

			 title

			This Act may be cited as the

			 Screening Abdominal Aortic Aneurysms

			 Very Efficiently Act of 2005.

		

			2.

			Medicare coverage of ultrasound screening for abdominal aortic

			 aneurysms

			

				(a)

				In general

				Section

			 1861 of the Social Security

			 Act (42

			 U.S.C. 1395x) is amended—

				

					(1)

					in subsection (s)(2)—

					

						(A)

						by striking and at the end of subparagraph

			 (Y);

					

						(B)

						by adding and at the end of subparagraph (Z);

			 and

					

						(C)

						by adding at the end the following new subparagraph:

						

							

								(AA)

								ultrasound screening for abdominal aortic aneurysm (as defined

				in subsection (bbb)) for an individual who has not been previously furnished

				such ultrasound screening and who—

							

								(i)

								has a family history of abdominal aortic aneurysm;

							

								(ii)

								manifests risk factors for cardiovascular disease (such as

				smoking or hypertension);

							

								(iii)

								evidences arthrosclerotic vascular disease; or

							

								(iv)

								has other risk factors for abdominal aortic aneurysm as the

				Secretary may specify;

							;

				and

					

					(2)

					by adding at the end the following new subsection:

					

						

							(bbb)

							Ultrasound screening

		  for abdominal aortic aneurysmThe term ultrasound screening for abdominal aortic

				aneurysm means—

							

								(1)

								a procedure using sound waves (or such other procedures using

				alternative technologies, of commensurate accuracy and cost, that the Secretary

				may specify) for the early detection of abdominal aortic aneurysm; and

							

								(2)

								includes a physician’s interpretation of the results of the

				procedure.

							.

				

				(b)

				Inclusion of ultrasound screening for abdominal aortic aneurysm

			 in screening services for which education, counseling, and referral is provided

			 for under benefits for initial preventive physical examination

				Section 1861(ww)(2) of the

			 Social Security Act (42 U.S.C.

			 1395x(ww)(2)) is amended by adding at the end the following new

			 subparagraph:

				

					

						(L)

						Ultrasound screening for abdominal aortic aneurysm as defined

				in section 1861(bbb).

					.

			

				(c)

				Payment for ultrasound screening for abdominal aortic

			 aneurysm

				Section 1848(j)(3) of the

			 Social Security Act (42 U.S.C.

			 1395w–4(j)(3)) is amended by inserting (2)(AA)

			 after (2)(W).

			

				(d)

				Frequency and quality standards

				Section 1862(a)(1) of the Social Security Act (42 U.S.C.

			 1395m(a)(1)) is amended—

				

					(1)

					by striking and at the end of subparagraph

			 (L);

				

					(2)

					by striking the semicolon at the end of subparagraph (M) and

			 inserting ; and; and

				

					(3)

					by adding at the end the following new subparagraph:

					

						

							(N)

							in the case of ultrasound screening for abdominal aortic

				aneurysm—

							

								(i)

								which is performed more frequently than is provided for under

				section 1861(s)(2)(AA); or

							

								(ii)

								which is performed by an individual or diagnostic laboratory

				that does not meet quality assurance standards established by the Secretary,

				including with respect to individuals performing ultrasound screening for

				abdominal aortic aneurysm (other than physicians) and diagnostic laboratories,

				that the individual or laboratory is certified by the appropriate State

				licensing or certification agency or, in the case of service performed in a

				State that does not license or certify such individuals or laboratories, by a

				national certification or accreditation organization recognized by the

				Secretary.

							.

				

				(e)

				Non-Application of part B

			 deductible

				Section 1833(b) of the Social Security Act (42 U.S.C.

			 1395l(b)) is amended—

				

					(1)

					by striking and after section

			 1861(jj)),; and

				

					(2)

					by inserting , and (7) such deductible shall not apply

			 with respect to ultrasound screening for abdominal aortic aneurysm (as defined

			 in section 1861(bbb)) after 1861(nn)).

				

				(f)

				Consultation in establishment of quality assurance standards

			 and designation of recognition of national accreditation organizations

				The Secretary shall consult with national medical, vascular

			 technologist, and sonographer societies in establishing—

				

					(1)

					risk factors under

			 section

			 1861(s)(2)(AA)(iv) of the Social

			 Security Act, as added by subsection (a)(1)(C); and

				

					(2)

					quality assurance standards under section 1862(a)(1)(N)(ii) of

			 such Act, as added by subsection (d)(3).

				

				(g)

				Effective date

				The amendments made by this section shall apply to ultrasounds

			 screening for abdominal aortic aneurysm performed on or after January 1,

			 2006.

			

			3.

			National educational and information campaign

			

				(a)

				In general

				After consultation with national medical, vascular technologist,

			 and sonographer societies, the Secretary of Health and Human Services shall

			 carry out a national education and information campaign to promote awareness

			 among health care practitioners and the general public with respect to the

			 importance of early detection and treatment of abdominal aortic

			 aneurysms.

			

				(b)

				Use of funds

				The Secretary may use amounts appropriated pursuant to this

			 section to make grants to national medical, vascular technologist, and

			 sonographer societies (in accordance with procedures and criteria specified by

			 the Secretary) to enable them to educate practitioners and providers about

			 matters relating to such aneurysms.

			(c)Authorization

			 of appropriationsThere is authorized to be appropriated for

			 fiscal year 2006 and each fiscal year thereafter such sums as may be necessary

			 to carry out this section.

			

